DETAILED ACTION 
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 4/21/2022 are acknowledged.  
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 4/11/2022 is acknowledged.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	Claims 1,  4-6, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leikauf (US 20080241204) in view of Schelges et al. (US 2017/0348203) and KR20140092635A.
Leikauf (US 20080241204) (hereinafter Leikauf) discloses wetting solution for wet wipes (substrate) where the aqueous wetting solution contains at least one amino acid ester (abstract). The wetting solution contains at least one amino acid ester as emulsifier, at least one oil or wax and/or at least one further surfactant and water (para 0009-0012 and claim 1). The goal will be achieved by using esters based on amino acids, particularly esters of pyrrolidone carboxylic acid (PCA esters) alone or in a blend with one or more further surfactants, in order to stabilize wetting solutions for wet wipes (para 0015). Leikauf discloses the presence of one or more further surfactants is advantageous (para 0021). Acyl lactylates are suitable for use as nonionic surfactants (para 0029). The wetting solutions may contain ingredients such as typical cosmetic adjuvants such as propylene glycol as well as being a moisturizer (para 0033-0036). The wetting solutions of the invention contain at least 10% by weight of water or of an aqueous solution, wherein "aqueous solution" means a solution that consists predominantly of water (para 0039). The wipes are inclusive of acyl lactylates such as calcium stearoyl lactylate (para 0029 and claim 7). The wetting solutions according to the invention contain up to 20% by weight of other surfactants. The percentage of further surfactants, if any, in the wetting solution is preferably 0.5 to 15% by weight and particularly preferred 1.0 to 10% by weight (para 0032). 0.5 %-1 overlaps with the claimed 1 % or less. The composition may include typical cosmetic adjuvants such as propylene glycol and moisturizers such as propylene glycol (para 0036 and claim 8). The Examples disclose high amounts of water and at least 10 % reads on 10 or any amounts above 10 and thus overlaps with the instant claims. Claim 16 is written as a method step in that it recites “wherein the composition is applied to the substrate” and is a product by process limitation that is given little patentable weight to a composition claim.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Leikauf such as propylene glycol, water at greater than 95 % and acyl lactylate surfactant to arrive at no more than one would expect from such an arrangement.
Leikauf et al. disclose that suitable anionic surfactants include acyl lactylates such as sodium or calcium stearoyl lactylate but does not disclose, for example, sodium lauroyl lactylate.
Schelges et al. (US 2017/0348203) (hereinafter Schelges et al.) disclose anionic surfactants include acyl lactylates and sodium lauroyl lactylate, sodium stearoyl lactylate (para 0038). 
With regards to sodium caproyl/lauryl lactylate, the Examiner notes that this is  sodium salt of the lauric acid ester and is a mixture of the sodium salt of the lactic acid esters of both the fatty acids lauric acid and capric acid. KR20140092635A discloses antibacterial and deodorizing compositions (abstract) and that “preferably, the acyl lactylate anionic surfactant is sodium isostearoyl lactylate, sodium caproyl lactylate, sodium lauroyl lactylate or mixtures thereof”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one known surfactant for another .One would have had a reasonable expectation of success because both Leikauf et al. and KR ‘635 disclose using acyl lactylates as nonionic surfactant in compositions for providing antibacterial effects.

5.	Claims 1, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Leikauf (US 20080241204) in view of Schelges et al. (US 2017/0348203) and KR20140092635A as applied to claims above, and further in view of Mhyra (US 20100239624). 
Leikauf has been discussed supra. With regards to the ratio of acyl lactylate: glycol ratio between about 0.66:1 and 2.3:1, Mhyra (US 20100239624) disclose cleansing compositions with order control agents containing 2.00% w/w sodium lauroyl lactylate and propylene glycol mixture (58% w/w sodium lauroyl lactylate and 42% w/w propylene glycol). This indicates that the 2 % w/w mixture contains 58 % sodium lauroyl acetate and about 42 % propylene glycol which is 1.16 sodium lauroyl lactylate  and 0.84 propylene glycol. While 1.16 is outside of 1 %, the amounts can be anywhere from 0.5-1 % in Leikauf. Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of the propylene glycol and sodium lauroyl lactylate for use in personal hygiene compositions (i.e., odor control cleansing compositions).


6.	Claims 13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over  Leikauf (US 20080241204) in view of Schelges et al. (US 2017/0348203),  KR20140092635A, Mhyra (US 20100239624), Wenzel et al. (US 20140171351) and Lang et al. (US 20020155281). 
The modified Leikauf has been discussed supra. With regards to claim 16, it is believed this is a product by process claim. For the purposes of this rejection only, purely arguendo, if that is not so Wenzel et al. (US 20140171351) disclose  the flushable moist wipes of the present disclosure possess an in-use wet tensile strength of at least 100 g/in when soaked with 10% to 400% by weight wetting solution containing more than 0.5% by weight monovalent and/or divalent salts. Example 42 of Lang et al.  (US 20020155281) disclose wipes with a wetting solution with 225 % add on (para 0303). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the ad-on percentage of wetting solution on the wipes for use in wet-wipes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Claims 11-12  are drawn to consisting of and are allowable. 

CONCLUSION
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615